GARDNER, Commissioner.
The Pewee Valley City Council denied an application by Ridge Realty Company for a zoning change which would permit it to construct multiple-family apartments in an area zoned for commercial and one-family residential uses. The circuit court upheld the denial of the application. We affirm.
On appeal by a party dissatisfied with the decision of a zoning authority, judicial review is concerned basically with the question of arbitrariness. American Beauty Homes Corp. v. Louisville, Etc., Ky., 379 S.W.2d 450 (1964). We agree with the circuit court’s finding that the action of the Pewee Valley City Council in denying the application of appellant for change of zoning regulation was not arbitrary, unreasonable or capricious.
Appellant advances the argument that the zoning ordinance violated section 1 of the Kentucky Constitution in that it did not provide for multiple-family housing in the master plan. We think the circuit court was correct in its finding that the ordinance adequately provided for multiple dwellings in the section entitled “D Business District.” See City of Richlawn v. McMakin, 313 Ky. 265, 230 S.W.2d 902 (1950).
The city’s action was not arbitrary, contrary to appellant’s argument, where it adopted interim regulations pend*433ing the completion of the comprehensive plan. KRS 100.334.
The judgment is affirmed.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ„ sitting.
All concur.